COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 4 of Harris County

       Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus that challenged the legality of
his arrest pursuant to a governor’s warrant. Appellant has filed a “Motion to Reinstate
Bail.” We deny the motion. Cf. TEX. CODE CRIM. PROC. ANN. art. 44.35 (West 2018)
(providing appellant shall be allowed bail by court or judge remanding appellant); Ex
parte Quinn, 549 S.W.2d 198, 200 (Tex. Crim. App. 1977) (concluding Article 44.35
gives appellant in extradition case right to bond after issuance of governor’s warrant).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: May 10, 2018